Exhibit 10.1

 

LOGO [g15236g1006131554388.jpg]   [Executive Name]

EXECUTIVE SUPPLEMENTAL STOCK OPTION PROGRAM

2021 ENROLLMENT FORM

Date: November XX, 2020

Roku, Inc. (“Roku” or the “Company”) believes in providing its employees at the
level of CEO and Senior Vice President (“SVP”) and above (each an “Executive”),
which includes you, with a choice as to how their compensation is structured.
For calendar year 2021, the Company is offering you the opportunity to enroll in
the Executive Supplemental Stock Option Program (the “Program”) pursuant to
which you can elect to reduce your Eligible Cash Compensation (as noted below
and as defined on Appendix A) in exchange for the grant of vested stock options
under the Company’s 2017 Equity Incentive Plan (the “2017 Plan”).

The terms and conditions of the Program are described in Appendix A to this
Enrollment Form. A general summary of the terms of stock options is included in
Appendix B. Such summary is meant to be general only. It is ultimately your
responsibility to review the terms of your stock options as set forth in the
2017 Plan and the applicable stock option notice(s) and agreement(s). If there
is a difference between the terms of this Enrollment Form, including its
appendices, and the 2017 Plan or the applicable stock option notice(s) and
agreement(s), the 2017 Plan and the applicable stock option notice(s) and
agreement(s) will govern. It is ultimately your responsibility to consult your
personal tax or financial planning advisor about the tax and financial
consequences of your election.

To enroll in the Program, please check the applicable box below and enter a
dollar value of your Eligible Cash Compensation that will be reduced in exchange
for stock option grants.

 

Annual Cash Compensation:    [Annual Cash Amount] Eligible Cash Compensation:   
[Eligible Cash Comp Amount]

 

  €

I hereby enroll in the Program and elect to reduce my Eligible Cash Compensation
by $         (the “Stock Option Allocation Amount”) in exchange for the grant of
stock options pursuant to the terms of the Program.

 

  €

I hereby elect not to enroll in the Program.

Your election is irrevocable, except as otherwise expressly provided in Appendix
A to this Enrollment Form.

Please return the signed Enrollment Form to Stock Administration at the Company
by no later than 1:00 pm PST on [DAY], November XX, 2020. Your failure to return
the signed Enrollment Form by that date will be treated by the Company as your
election not to enroll in the Program (i.e., your Annual Cash Compensation will
not be reduced in exchange for the grant of stock options).

BY SIGNING BELOW, I AGREE TO THE TERMS OF THE PROGRAM AS SET FORTH IN THIS
ENROLLMENT FORM, INCLUDING THE TERMS IN APPENDIX A AND APPENDIX B TO THIS
ENROLLMENT FORM. I ACKNOWLEDGE AND AGREE THAT MY ELECTION IS IRREVOCABLE, EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED IN APPENDIX A TO THIS ENROLLMENT FORM.

 

ACCEPTED AND AGREED:

 

[CEO/SVP PRINT NAME]

 

DATE

 

Roku Confidential



--------------------------------------------------------------------------------

Appendix A

Terms and Conditions of the Executive Supplemental Stock Option Program

This Appendix A, which is part of the Enrollment Form, contains the terms and
conditions of your participation in the Program. Capitalized terms used but not
defined herein shall have the same meanings assigned to them in the 2017 Plan.

Eligible Cash Compensation and Impact of Enrollment

If you enroll in the Program, the dollar amount of your Annual Cash Compensation
that you elect will be reduced (the “Stock Option Allocation Amount”) in
exchange for the grant of stock options on a monthly basis. Your Eligible Cash
Compensation is your annualized base salary expected to be paid in calendar 2021
(your “Annual Cash Compensation”) less $58,240. In other words, you must take a
minimum of $58,240 in annual base salary (payable in the amount of $2,240 each
bi-weekly payroll period, less applicable taxes and deductions). Eligible Cash
Compensation does not include any bonus payments, reimbursement for expenses or
other one time and/or extraordinary cash payments.

Your enrollment in the Program results in the reduction of the amount of your
gross, before-tax, Annual Cash Compensation by the amount of your Stock Option
Allocation Amount resulting in an amount we refer to as your “Adjusted Annual
Cash Compensation”. The bi-weekly pay period portion of the Stock Option
Allocation Amount you select will not be deducted from each paycheck and will
not appear as a line-item on your paystub.

For example, if your annual base salary is $500,000 and you elect a Stock Option
Allocation Amount of $441,760 ($500,000 - $58,240):

Annual Cash Compensation: $500,000

Eligible Cash Compensation: $441,760

Stock Option Allocation Amount: $441,760

Adjusted Annual Cash Compensation: $58,240

Any Company benefits that are normally determined based on your Annual Cash
Compensation and/or deducted from each pay period will now be determined based
on your Adjusted Annual Cash Compensation. For example, if you participate in
the Company’s 401(k) plan, the calculation of your percentage of annual salary
deferred under the 401(k) plan will be based on your Adjusted Annual Cash
Compensation paid out in bi-weekly salary payments (in the example above the
401k contribution would be calculated on $58,240). If you then elect to have 5%
of your gross, before-tax annual salary deferred under the 401(k) plan, the 5%
contribution rate would be based on the Adjusted Annual Cash Compensation of
$58,240. The result would be that $2,912 rather than $25,000 (or such lesser
amount up to the applicable 401(k) maximum annual contribution) would be
deferred on a pre-tax basis under the 401(k) plan for 2021.

If you receive an Annual Cash Compensation increase during 2021, that increase
will be paid to you in addition to your Adjusted Annual Cash Compensation; it
will not be added to your Eligible Cash Compensation under the Program. The
amount you’re electing for your Stock Option Allocation Amount is a flat amount
that will not change for the Program year.

 

A-1

Roku Confidential



--------------------------------------------------------------------------------

In addition, you should be aware of the impact to your take home pay on any
benefit plan premiums you pay from each paycheck. The amount of Eligible Cash
Compensation you direct to the Program (your Stock Option Allocation Amount)
also will not be considered when calculating your life insurance, short-term
disability, long-term disability, and workers’ compensation benefits. So please
be sure to take all of this into account when determining your Stock Option
Allocation Amount.

For purposes of the Company’s Amended and Restated Severance Benefit Plan, the
term “Monthly Base Salary” will be determined based on your Annual Cash
Compensation before reduction for your election under the Program.

Option Grants

Nonstatutory Stock Options (NSOs) will be granted on the first trading day of
the month following the month of your salary reduction. At the end of each
month, we will calculate the amount of the monthly portion of your Stock Option
Allocation Amount and convert that into a number of NSOs determined under the
formula set forth below. NSOs will be fully vested when granted.

Process for Converting Monthly Portion of Stock Option Allocation Amount to
Options:

(Stock Option Allocation Amount ÷ 12) ÷ (Closing Price on Date of Grant ÷ [*])

* Roku will update the full value to stock option ratio.

 

Example of Executive Supplemental Stock Option Program

              

Notes

Annual Cash Compensation Amount

   $ 500,000            Base salary before election

Annual Gross Cash Payroll Amount

   $ 58,240         Minimum annual cash (paycheck)

Annual Stock Option Allocation Amount

   $ 441,760         Employee Election to Annual Stock Option Allocation (stock
options)

Monthly Stock Option Allocation Amount

   $ 36,813         ($441,760 ÷ 12)

Grant Date

     February 1         First trading day of the month

Closing Price on Grant Date

   $ 150.0000         Hypothetical ROKU Fair Market Value on Grant Date

* Used for Calculation

     TBD         ($150 ÷ [*]) * ratio is used to calculate stock option shares;
approximately the black-scholes rate Roku applies to stock options (1 ÷ ratio%)

Monthly Grant Calculation

     TBD         (Monthly + Carryover ÷ TBD)

Grant Details

         Fully Vested on Date of Grant

Grant Date

     February 1         First trading day of the month

Grant Price

   $ 150.0000         Hypothetical ROKU Fair Market Value on Grant Date

Fully Vested Shares Granted

     TBD         Monthly Grant of NSO

Fractional share

     TBD        

Carryover to next month

     TBD         Dollar amount less than one full share

Roku will not grant NSOs for a fractional share so the actual number of NSOs to
be granted will be rounded down to the nearest whole share. The remaining dollar
amount will be carried over to the next month and added to the amount of the
monthly portion of Stock Option Allocation Amount for purposes of the option
grant to be made for that month. Any Stock Option Allocation Amount not applied
to the grant of an NSO due to the fractional share limitation by the end of 2021
will be refunded to you during the second regular payroll period in January
2022.

 

A-2

Roku Confidential



--------------------------------------------------------------------------------

Modifications and Withdrawal

Except as otherwise provided in this paragraph, your election is irrevocable.
Once you have enrolled in the Program and selected your Stock Option Allocation
Amount, you will not be able to change your election amount. You will remain
enrolled in the Program for all of calendar 2021 unless (i) you notify us in
writing, during an open trading window when you are not in possession of
material, non-public information that you are withdrawing from the Program and
(ii) such withdrawal is due to an “unforeseeable emergency”, as such term is
used in Section 409A of the Internal Revenue Code of 1986, as amended, and the
treasury regulations thereunder (“Section 409A”). In the case of an
unforeseeable emergency, such withdrawal will take effect only to the extent
necessary to satisfy the unforeseeable emergency, and any reference to a
withdrawal in the Program will be deemed to mean a withdrawal only to such
extent. If you withdraw from the Program, you will not be able to re-enroll in
the Program for calendar year 2021. Your withdrawal from the Program will be
effective beginning on the first payroll period in the month after you notify
the Company of your withdrawal. For example, if you notify the Company of your
intent to withdraw from the Program in June during the open trading window, the
monthly portion of your Salary Reduction Amount will still apply for the month
of June followed by a grant of NSOs on the first trading day of July. Then,
beginning with the first payroll in July you will receive your prorated
bi-weekly salary less applicable taxes and deductions (based on the reduced
amount due to the unforeseeable emergency), plus any amount of cash from a
fractional share carryover from a prior month.

If you elect to participate in the Program and, during the course of calendar
2021 you: (i) move outside of the United States, (ii) are no longer on the
Company’s payroll in the United States, or (iii) no longer have the title SVP or
above, you will no longer be eligible to participate in the Program and will be
automatically withdrawn as of the date of such change in status. Your withdrawal
will become effective as of the first payroll period in the month after the
change in your status. For example, if you are no longer eligible to participate
in the Program beginning in June, the monthly portion of your Stock Option
Allocation Amount for June will still apply followed by a grant of NSOs on the
first trading day of July. Then, beginning with the first payroll in July you
will receive your full bi-weekly salary less applicable taxes and deductions,
plus any amount of cash from a fractional share carryover from a prior month.

Termination of Continuous Service

If your Continuous Service with the Company terminates for any reason during
calendar year 2021, your enrollment in the Program will automatically terminate
and you will receive a cash salary payment, less applicable taxes and
deductions, for the portion of your Stock Option Allocation Amount during the
month of your termination. You will not be eligible to receive a stock option
grant for that month under the Program. Stock options previously granted to you
under the Program (and otherwise) will remain exercisable for their remaining
term as set forth in the applicable stock option grant documents, subject to the
Company’s ability to take any of the actions set forth in the applicable stock
option grant documents, including without limitation pursuant to Section 9(b)
and/or Section 9(c) of the 2017 Plan.

Additional Terms

You should be aware that the Company, in its discretion, may change or end the
operation of the Program and/or the 2017 Plan at any time. If the Company
decides to change or terminate the Program and/or the 2017 Plan, you will not
have any claim against the Company to receive additional option grants or any
other equity benefits equivalent to the option grant. You acknowledge that the
Company is not obligated to continue to grant options, restricted stock units or
any other equity awards to you. You also acknowledge that the Company is not
obligated to offer the Program in any subsequent years.

 

A-3

Roku Confidential



--------------------------------------------------------------------------------

The Company will administer the Program and will have discretionary authority to
interpret and construe the terms and conditions of the Program and to adopt
rules and regulations for administration of the Program. All determinations,
interpretations and constructions made by the Company pursuant to such authority
will be final and binding. The foregoing authority does not in any way
supersede, diminish, replace or otherwise modify the authority of the Board, the
Committee or an Officer, as applicable (each as defined in the 2017 Plan) to
administer the 2017 Plan (and Options granted pursuant to the Program) in
accordance with the terms of the 2017 Plan.

The Company’s obligation under the Program shall be merely that of an unfunded
and unsecured promise of the Company to issue NSOs in the future, and your
rights will be no greater than those of unsecured general creditors. You and
your heirs, successors, and assigns will have no legal or equitable rights,
claims, or interest in any specific property or assets of the Company. No assets
of the Company will be held under any trust or held in any way as collateral
security for the fulfilling of the obligations of the Company under the Program.
Any and all of the Company’s assets will be, and remain, the general unpledged,
unrestricted assets of the Company.

You have no right to commute, sell, assign, transfer, pledge, anticipate,
mortgage or otherwise encumber, transfer, hypothecate, alienate or convey in
advance of actual receipt, the amounts or NSO, if any, payable or issuable
hereunder, or any part thereof, which are, and all rights to which are expressly
declared to be, unassignable and non-transferable. No part of the amounts
payable or issuable will, prior to actual payment or issuance, be subject to
seizure, attachment, garnishment (except to the extent the Company may be
required to garnish amounts from payments due under the Program pursuant to
applicable law) or sequestration for the payment of any debts, judgments,
alimony or separate maintenance owed by you or any other person, be transferable
by operation of law in the event of your or any other person’s bankruptcy or
insolvency or be transferable to a spouse as a result of a property settlement
or otherwise.

The terms and conditions of the Program will not be deemed to constitute a
contract of employment or continued engagement between the Company or any of its
affiliates and you. Nothing in the Program will be deemed to give you the right
to be retained in the service of the Company or any of its affiliates or to
interfere with the right of the Company or any of its affiliates to discipline
or discharge you at any time for any or no reason, with or without notice
(subject to applicable law). Your employment with the Company or any of its
affiliates remains at will (subject to applicable law). In the event your
regular level of employment with the Company is reduced (for example, and
without limitation, if you change your employment status with the Company from
full-time to part-time or you take a leave of absence) while you are a
participant in the Program, the Company has the right in its discretion to make
a corresponding adjustment to your Annual Cash Compensation, Eligible Cash
Compensation, Stock Option Allocation Amount and Adjusted Annual Cash
Compensation under the Program (collectively, the “Program Compensation”). In
the event of any such adjustment, you will have no right with respect to any
portion of the Program Compensation that is reduced in connection with such
adjustment, subject to applicable law.

The Program is intended to be exempt from Section 409A to the maximum extent an
exemption is available; provided, however, that to the extent an exemption under
Section 409A is unavailable, the Program is intended to comply with the
requirements of Section 409A. To the extent that any provision of the Program is
ambiguous as to its exemption from or compliance with Section 409A, the
provision will be read in such a manner that the applicable payments or
issuances hereunder are exempt from Section 409A to the maximum permissible
extent, and for any payments or issuances where such construction is not
tenable, that those payments or issuances comply with

 

A-4

Roku Confidential



--------------------------------------------------------------------------------

Section 409A to the maximum permissible extent. You acknowledge and agree that
the Company and its affiliates make no representations with respect to the
application of Section 409A to any payment or issuance under the Program and
other tax consequences to any payments under the Program.

You understand and agree that any option grant made pursuant to your
participation in the Program will be subject to the terms of the 2017 Plan and
your applicable award agreement and that this Enrollment Form is governed by the
internal substantive laws of the State of Delaware, without regard to that
state’s conflicts of laws rules. For purposes of any action, lawsuit or other
proceedings brought to enforce this election, relating to it, or arising from
it, the parties hereby submit to and consent to the sole and exclusive
jurisdiction of the courts within Santa Clara County, State of California, and
no other courts, where this election is made and/or to be performed.

The provisions of this Enrollment Form are severable and if any one or more
provisions are determined to be illegal or otherwise unenforceable, in whole or
in part, the remaining provisions shall nevertheless be binding and enforceable.

 

A-5

Roku Confidential



--------------------------------------------------------------------------------

Appendix B

General Information About Nonstatutory Stock Options

THIS IS GENERAL INFORMATION ONLY.

ROKU DOES NOT GIVE TAX OR FINANCIAL ADVICE; YOU MUST SPEAK TO YOUR OWN TAX OR
FINANCIAL ADVISOR

What is an Option?

An option is a right to buy Company common stock at a specified price (exercise
price). The exercise price will be the fair market value of a share of Company
common stock (equal to the closing Nasdaq price of Company stock) on the grant
date. As detailed below, upon exercise of the option, you become the owner of
the shares of Company common stock.

General requirements & restrictions

 

  •  

Vesting - Options granted to you under the Program will be fully vested at
grant.

 

  •  

Exercise - You do not own shares of Company common stock upon the grant of your
vested options. To own such shares of Company common stock, you must exercise
the vested options.

 

  •  

Expiration and Forfeiture - Options granted under the Program will have a
10-year term and will be exercisable at any time during the 10-year term even if
you have terminated employment with the Company, subject to the Company’s
ability to take any of the actions set forth in the applicable stock option
grant documents, including without limitation pursuant to Section 9(b) and/or
Section 9(c) of the 2017 Plan. Options not exercised during the term will
automatically expire and will be automatically cancelled.

Taxes

If you enroll in the Program, you will not be subject to tax on the date the
options are granted. Instead, you will be subject to ordinary income and
withholding taxes on the date you exercise your options. The taxable income
amount will be the excess of the fair market value of the Company common stock
on the date of exercise over the option exercise price (i.e., the “spread”).

You may also be subject to capital gains tax at the time you sell any shares of
Company common stock acquired upon the exercise of the options, provided you
sell the shares at a gain (i.e., the sale price is greater than the fair market
value of the shares at the time of acquisition).

Please note that that you are solely responsible for all taxes associated with
your stock options, even if Roku has an obligation to withhold (and does or does
not withhold) applicable taxes at the time of exercise. Therefore, you should
consult your personal accountant or tax advisor regarding the tax implications
of any stock options granted to you. You should also refer to the tax sections
of the prospectus for the 2017 Plan.

Tax obligations are complex and differ from state to state. Roku is not in a
position to give tax advice to you and you should not rely on the above as
anything else but general information.

 

B-1

Roku Confidential